Title: From George Washington to Henry Knox, 9 December 1780
From: Washington, George
To: Knox, Henry


                        

                            
                            Dear Sir
                            Head Quarters 9th Decemr 1780
                        
                        Congress have ordered all the Artillery Artificers in Pennsylvania to be removed to Carlisle, and have
                            directed a Field Officer of Artillery to be detached to that place to take the command; and superintend the Elaboratory
                            there—You will be pleased to detach an Officer upon this service, and give him the necessary instructions upon the
                            occasion. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    